office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dwpierce preno-146265-14 uilc 6050i date date to robin corthell criminal tax from ashton trice chief branch procedure and administration subject form_8300 reporting of transactions in u s territories this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this memorandum addresses whether persons individuals corporations or other entities engaged in a trade_or_business in a u_s_territory are required to file form_8300 report of cash payments over dollar_figure received in a trade_or_business with the u s internal_revenue_service we conclude that those persons are required to file form_8300 with the irs because they are subject_to the general jurisdiction of the irs background in general sec_6050i of the internal_revenue_code requires each person engaged in a trade_or_business who in the course of that trade_or_business receives more than dollar_figure cash in a transaction or two or more related transactions to file an information_return the treasury regulations under sec_6050i generally provide that there is no obligation to report if the entire transaction occurs outside the united_states the fifty states and the district of columbia sec_1_6050i-1 however the same regulations further provide that if any portion of an entire transaction occurs in puerto rico or a u s possession or territory and the recipient is subject_to the general jurisdiction of the internal_revenue_service under title_26 of the united_states_code then reporting by the recipient is required the information reporting requirements of sec_6050i are met by filing form_8300 sec_1_6050i-1 preno-146265-14 similar reporting requirements are imposed under the usa patriot act u s c the regulations under these title reporting requirements are framed in language that is almost identical to that in the regulations under sec_6050i including the rule applicable to transactions occurring in u s possessions or territories see c f_r d i although title requires information reports to be filed with treasury’s financial_crimes_enforcement_network fincen the title regulations provide that a single form_8300 filed with the irs for each reportable_transaction will satisfy the reporting requirements under both title_26 and title c f_r a ii e form_8300 is structured as a dual-purpose irs and fincen form to be filed centrally with irs’s detroit computing center issue does sec_6050i require recipients in u s territorie sec_2 of cash transactions of more than dollar_figure to file form_8300 with the irs conclusion yes in general persons engaged in a trade_or_business in u s territories are subject_to the general jurisdiction of the irs and must file form_8300 with the irs this filing obligation is in addition to any filing obligation the person may also have with territory tax authorities under rules similar to sec_6050i including under territorial mirror income_tax codes law and analysis general jurisdiction of the internal_revenue_service the pivotal issue in determining whether a cash recipient conducting business activities in a u s possession or territory has a filing requirement with the irs under sec_6050i is whether such person is subject_to the general jurisdiction of the internal_revenue_service sec_1_6050i-1 this concept is not referenced or defined elsewhere in the internal_revenue_code or in regulations the u s district_court for the district of puerto rico however considered the language in 863_fsupp_50 d p r in casablanca the court ruled that a puerto rico corporation was subject_to criminal penalties for failing to file form_8300 with the irs the corporation argued that sec_6050i provides for relief from irs filings if there would be duplication of reporting under title for purposes of this memorandum u_s_territory means american samoa the commonwealth of the northern mariana islands guam puerto rico and the u s virgin islands the other requirements of sec_6050i must also be met for example the transaction or any portion of an entire transaction must occur in the states the district of columbia or a u_s_territory preno-146265-14 because the cash transaction occurred exclusively in puerto rico the corporation was outside the general jurisdiction of the irs and not subject_to the form_8300 reporting requirements the court disagreed citing u s income_taxation of a puerto rico corporation’s u s source income under sec_882 and the applicability to puerto rico corporations of federal employment_taxes under sec_3101 and sec_3501 the court used these two examples to illustrate how a puerto rico corporation is subject_to the general jurisdiction of the internal_revenue_code the court also noted that exempting puerto rico recipients from the reporting requirements of sec_6050i would in effect promote money laundering and underreporting in a u_s_territory the analysis the district_court used in casablanca in regard to puerto rico would be equally applicable to the other u s territories whether subject_to u s income_tax or not all territory corporations may also be subject_to u s employment_taxes employers whether in corporate or other form and self- employed individuals in the u s territories are generally subject_to u s employment_taxes employers in the territories are subject_to social_security and medicare taxes fica_taxes on wages paid to employees see sec_3111 individuals who are self- employed in a u_s_territory are also subject_to social_security and medicare taxes self- employment_taxes on their earnings see sec_1401 as the casablanca court found the obligation of these employers and self-employed individuals to file and pay these employment_taxes to the irs demonstrates they are subject_to the general jurisdiction of the irs see generally instructions to form 941-ss employer’s quarterly federal tax_return form 941-pr planilla para la declaración federal trimestral del patrono and form 1040-ss u s self-employment_tax return including the additional_child_tax_credit for bona_fide residents of puerto rico form1040-pr planilla para la declaración federal sobre el trabajo por cuenta propia incluyendo el créditotributario adicional por hijos para residentes bona_fide de puerto rico respectively individuals who are bona_fide residents bfrs of the u s territories are also subject_to the general jurisdiction of the irs in relation to u s income taxes bfrs of the commonwealth of the northern mariana islands guam and the u s virgin islands are generally required by sec_932 and sec_935 to file only one income_tax return with and pay all income_tax due to the territory these bfrs are excused by operation of the internal_revenue_code from filing an income_tax return with or paying income_tax to the irs only if they properly file and fully pay their income taxes with the territory tax department sec_1_935-1 and sec_932 the irs continues to have jurisdiction over these bfrs to determine whether they are compliant with these although the court referenced the internal_revenue_code instead of the irs in its analysis this conflation should not diminish the court’s ultimate legal conclusion the irs’s own publication reporting cash payments of over dollar_figure similarly substitutes code for service and with even less precision in paraphrasing the regulatory language - subject_to the internal_revenue_code additionally employers in puerto rico and the u s virgin islands are subject_to federal unemployment taxes futa on wages paid to their employees see sec_3301 et seq preno-146265-14 u s tax laws and rules the irs also has general jurisdiction over bfrs of american samoa and puerto rico because these bfrs may be required to file an income_tax return with and pay income_tax to both the united_states to report non-territory source income and the territory a further important dimension of general irs jurisdiction with respect to the territories is the direct administrative authority that the irs has in the u s territories for purposes of assessing collecting and enforcing all taxes imposed by the internal_revenue_code sec_7651 provides that all provisions of the laws of the united_states applicable to the assessment and collection of any_tax imposed by title_26 or of any other liability arising under title_26 including penalties shall in respect of such tax or liability extend to and be applicable in any possession_of_the_united_states in the same manner and to the same extent as if such possession were a state and as if the term ‘united states’ when used in a geographical sense included such possession see also sec_7651 additionally providing for applicability of irs administrative_powers to title_26 taxes imposed in a u s possession under sec_7651 for example the irs may use its title_26 administrative_powers to file a tax_lien levy on property in a u_s_territory or issue a summons in a u_s_territory as if the territory were one of the states see generally sec_6321 sec_6331 and sec_7602 accordingly the extension of irs administrative_powers to the u s territories is another basis upon which a person in a u_s_territory is subject_to the general jurisdiction of the irs based upon the preceding analysis we conclude that persons engaged in a trade_or_business in a u_s_territory are subject_to the general jurisdiction of the irs and must file form_8300 with the irs interaction with similar territorial reporting requirements our conclusion that form_8300 must be filed with the irs does not alter the additional reporting obligation a person may also have with territory tax authorities under territorial rules similar to sec_6050i including under territorial mirror income_tax codes therefore territory-based transactions that would trigger a reporting obligation if transacted in the states or the district of columbia may also be subject_to reporting to the tax authority of the territory under a mirror code system a territory administers income_tax laws that are generally identical except for the substitution of the name of the relevant territory for the term united_states where appropriate to those in force in the united_states currently the commonwealth of the northern mariana islands guam and the u s virgin islands administer mirror income_tax laws in contrast american samoa and puerto rico have income_tax laws that are similar to u s income_tax laws but that are not necessarily mirrored or directly tied to the internal_revenue_code persons who are engaged in a trade_or_business in any of these u s territories may have a filing obligation with the preno-146265-14 territory tax department under either sec_6050i of a mirror code6 or territorial rules that are similar to sec_6050i conversely unlike the express single-filing tax coordination rules of sec_932 and sec_935 that apply with respect to income taxes as discussed above internal_revenue_code administrative provisions are directly applicable to the u s territories under sec_7651 there is no provision in sec_6050i or elsewhere in u s law that excuses persons in the territories from complying with sec_6050i when they may also have a similar filing obligation with a territory tax authority under rules similar to sec_6050i accordingly a person’s obligation to file form_8300 with the irs applies irrespective of whether the person has complied with or is required to comply with sec_6050i of a territorial mirror income_tax code or territorial rules similar to sec_6050i this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call danielle pierce at if you have any further questions cc jackie b manasterli international branch for example under the guam organic act all provisions of subtitle f sec_6001 et seq of the internal_revenue_code apply in guam u s c 1421i d
